Citation Nr: 9907590	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a lung disorder, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel







INTRODUCTION

The veteran had active service from July 1949 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied reopening of the veteran's claim of 
service connection for claimed residuals of Agent Orange 
exposure, to include a lung disorder.

We note that the veteran, in his VA Form 9 in April 1996, 
requested a hearing at the RO.  After being notified that the 
hearing was scheduled for July 1996, the veteran requested a 
postponement.  In an August 1996 letter to the veteran, the 
RO requested that he advise when he would be able to attend a 
hearing.  The record is negative for any response from the 
veteran, and a hearing was not conducted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A rating decision in January 1989 denied the veteran's 
claim seeking service connection for residuals of Agent 
Orange exposure, to include a lung disorder.  The veteran was 
informed of the decision and did not perfect an appeal.  

3.  The evidence introduced into the record since January 
1989 does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the January 1989 denial by the RO of 
service connection for residuals of Agent Orange exposure, to 
include a lung disorder, is not new and material, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5107(b), 5108 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records reflect the veteran served in the 
Republic of Vietnam from November 1966 to November 1967.

The service medical records are negative for findings of a 
chronic disability of the lungs.  A record dated in June 1956 
indicates the veteran presented with multiple complaints; 
examination findings included, with respect to the chest, 
questionable coarse rales in both posterior fields.  The 
diagnostic impression was of a viral affliction.  Subsequent 
chest X-rays were negative.  A disability of the lungs was 
not noted at separation, and the chest X-ray at that time was 
negative.

The veteran filed an original application for compensation or 
pension in 1982, claiming service connection for an ulcer 
condition.  Records of treatment at government medical 
facilities, from 1974 to 1981, were received.  A record of 
September 1981 indicates the veteran was being followed in 
the pulmonary clinic for a suspicious lesion in the left 
lower lung.  A rating decision in March 1982 granted service 
connection for a chronic prepyloric ulcer.

In September 1988, the veteran submitted a claim for service 
connection for multiple disorders, including a lung disorder 
which began in 1982, and which, he asserted, was due to 
exposure to Agent Orange.  Records of his treatment at 
government medical facilities, from 1979 to 1982, were 
received.  A report of X-ray of the chest in June 1982 
indicates there was calcification in both hemidiaphragmatic 
leaves, noted to possibly indicate previous silicate 
exposure.

At a VA audiometric examination in December 1988, the veteran 
reported he had had pneumonia in 1987 and had been on bed 
rest for approximately two months.

A rating decision in January 1989 denied service connection 
for claimed residuals of Agent Orange exposure, to include a 
lung disorder.  In the transmittal letter of February 10, 
1989, the RO advised the veteran that, should new research 
establish a definite link between his lung condition and 
herbicide exposure, his claim would be reconsidered and he 
would be contacted.  

In a statement submitted in September 1994, the veteran 
referred to the RO's letter of February 10, 1989, and 
requested reconsideration of his claim of service connection 
for a lung condition, under the Agent Orange Act of 1991.

Received from the veteran in November 1994 were records of 
treatment at government and private medical facilities, from 
1977 to 1994; some were duplicates of records already 
received.  A chest X-ray in August 1981 revealed a 1-cm. 
round soft tissue density of the anterior left lung base, not 
well defined.  The report contains the notation, "cannot 
appreciate Ca++."  The rest of the X-ray examination was 
normal.  Impression was soft tissue density of the left lung 
field.  Fluoroscopy showed noncalcific nodular ill-defined 
density of the left lower lung.  An August 1981 report of 
pulmonary clinic consultation indicates the veteran reported 
he had smoked up to two packs per day for 25 to 30 years and 
had quit smoking five to six years ago.  A pulmonary function 
report of September 1981 indicates that findings included 
mild obstructive lung disease; they did not include cancer.  

The records further reflect that, in September 1987, the 
veteran presented with complaints of decreased appetite, 
weakness, and dizziness.  A history of peptic ulcer disease 
was noted, and he reportedly was currently under stress.  A 
history of left lower lung lesion, and follow up, in 1981, 
was also noted.  It was noted the veteran continued to smoke 
and drink alcohol.  A chest X-ray revealed a left upper lung 
mass consistent with probable post obstructive pneumonitis.  
An October 1987 request for computed tomography (CT) scan 
noted the veteran had left lower lung nodule and tomography 
had not shown cancer.  The report of limited thoracic CT 
indicates there was an area in the nodule with a mean CT 
number of 194 and a small standard deviation value.  This was 
taken as evidence of the presence of calcification within the 
nodule; no additional information was noted.  

X-rays of the chest in March 1994 revealed changes in pleural 
thickening and possible focal infiltrates in the left upper 
lung field, thought to possibly represent old fibrotic 
residue.  There was poorly defined focal density in the left 
lower lung field.  

Records pertaining to psychiatric treatment from April to 
August 1997 were received in October 1997.

A VA examination for respiratory diseases and miscellaneous 
disabilities was conducted in December 1997.  A history of 
myocardial infarction in June 1996 was noted.  The veteran 
reported he had had direct contact with Agent Orange while in 
Vietnam in 1966 and 1967.  He said he did not have any 
respiratory trouble while in service.  He said that, after 
service, he had experienced breathing problems and, in 1981, 
was found to have calcified nodule of the left lower lung.  
He said he smoked in service and continued to smoke two packs 
of cigarettes per day.  No evidence of malignancy was noted.

On clinical evaluation, there was no evidence of restriction 
in respiration due to deformity of the chest wall.  Rib cages 
moved normally.  The movements were slightly diminished on 
the left side.  Breath sounds were distant but there was no 
evidence of rales.  There were a few wheezes at the apices.  
Chest X-rays showed old granulomatous disease, fibrosis, and 
pulmonary emphysema.  CT scan of the chest showed old 
granulomatous disease with pleural thickening.  Pulmonary 
function tests revealed moderate obstructive lung disease and 
mild restrictive lung disease.  Diagnoses were moderate 
chronic obstructive pulmonary disease and mild restrictive 
lung disease; hypertension controlled with medication; and 
coronary artery disease with history of myocardial 
infarction, heart compensated at the present time.  The 
examiner reiterated various findings noted in the claims 
file.  The examiner stated that it was his or her opinion 
that the veteran's moderate obstructive and mild restrictive 
disease were not secondary to exposure to Agent Orange and 
not related to post-traumatic stress disorder (PTSD).

A report pertaining to the veteran's participation in VAMC 
Lyons' PTSD inpatient residential program, from April 1998 to 
June 1998, was received.  Medical history included chronic 
obstructive pulmonary disease since 1981, calcified nodules 
of the left lobe, and mild restrictive lung disease.  It was 
noted that a CT scan in 1981 had ruled out malignancy of the 
left lung and CT in 1997 showed old granulomatous disease and 
pleural thickening of the left lung field.  A chest X-ray in 
April 1998 showed questionable density on the left hilar 
region, and emphysema.  Discharge diagnoses included chronic 
obstructive pulmonary disease and restrictive lung disease.

A rating decision in June 1998 granted service connection for 
PTSD and assigned a 50 percent disability rating.  A rating 
decision in October 1998 granted a temporary total rating, 
per 38 C.F.R. § 4.29, commencing when the veteran entered the 
hospital in April 1998, followed by reinstatement of the 
schedular 50 percent rating, effective July 1, 1998.

II.  Analysis

The previous rating action in 1989 that denied service 
connection for a lung disorder due to exposure to Agent 
Orange is final, and therefore, not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  In order to reopen the claim, the appellant must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the 1989 decision, we must first note that 
the United States Court of Appeals for Veterans Claims (CAVC) 
(known as the Court of Veterans Appeals prior to March 1, 
1999) has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the CAVC:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 11, 20-21 
(1998).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time in 
connection with the appellant's claim for service connection 
for a lung disorder due to exposure to Agent Orange is that 
which has been submitted since the RO entered its decision on 
this matter in January 1989.

The Board notes that, in its February 1996 statement of the 
case, the RO properly cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge.  The RO noted 
that the veteran had submitted no new and material evidence 
to reopen his claim of service connection for a lung disorder 
due to exposure to Agent Orange.  In this instance, the RO's 
analysis appears to have been appropriately predicated upon 
the language of section 3.156.  However, we must review the 
RO's action in light of Hodge, and the interpretive gloss 
which that Court decision has added to the regulation.  See 
Elkins, supra, slip op. at 17 (Holdaway, J., concurring).

Evidence submitted since the final RO decision entered in 
1989 includes records of treatment at government and private 
medical facilities, from 1977 to 1998, some of which was 
duplicative of records already received; a report of VA 
examination in December 1997; and statements of the veteran.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  A well-grounded claim, one which is 
plausible, must be submitted by a claimant and, if it is not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
Also, in order for a claim to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  In its recent decision in McCartt 
v. West, ___ Vet.App. ___, No. 97-1831, slip op. at 6-7 (Feb. 
8, 1999), the CAVC stated that "neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  The Board notes, however, that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision; therefore, we will 
apply that more favorable interpretation to the veteran's 
case.  We find the veteran is entitled to a presumption of 
exposure to a herbicide agent in service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet.App. 40 (1996); Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  However, where the issue 
involves a question of medical diagnosis or causation, as 
presented here, medical evidence which indicates that the 
claim is plausible is required to set forth a well-grounded 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

A review of the evidence submitted in the attempt to reopen 
the claim discloses that, in the late 1980's and 1990's, the 
veteran was again found with abnormal findings on chest 
examination.  Prior to the 1989 denial, medical evidence had 
shown the veteran was being followed for a suspicious lesion 
in the left lower lung in 1981 and had calcification in the 
hemidiaphragmatic leaves in 1982.  Evidence submitted since 
the 1989 denial shows findings including a left upper lung 
mass consistent with probable post obstructive pneumonitis, 
and a left lower lung nodule with calcification, in 1987; 
changes in pleural thickening and possible focal infiltrates 
in the left upper lung field in 1994; old granulomatous 
disease, fibrosis, and pulmonary emphysema in 1997; and 
questionable density on the left hilar region and emphysema 
in 1998.

While some of this evidence is new, none provides a medical 
opinion that the veteran now has, or ever has had, a 
diagnosis of cancer of the lung, and none provides a medical 
opinion linking the appellant's current lung disorder to 
exposure to Agent Orange or to any injury or event in 
service.  Therefore, we find the evidence is not material.  
It does not bear upon either the issue of the current 
existence of a presumptive disease, or the issue of a nexus 
between a current lung disability and service, and, 
therefore, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

Furthermore, regarding statements of contention from the 
appellant, the Board notes that, while we do not doubt the 
sincerity of the statements offered by the veteran in support 
of his claim, lay assertions do not constitute competent 
medical evidence sufficient to reopen the claim.  See Annoni 
v. Brown, 5 Vet.App. 463, 467 (1993), citing Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  The veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own testimony because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).; Carbino v. 
Gober, 1 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. 
West, ___ F.3d. ___ (Fed. Cir. Feb. 12, 1999).

In view of the foregoing, the Board must point out that, even 
if we were to have determined that the recently submitted 
evidence is new and material and sufficient to reopen the 
claim, "the reopened claim would still be not well grounded 
as a matter of law because of the clear absence from the 
total record of a required Caluza element"- i.e., medical 
nexus evidence.  See Winters v. West, supra,
slip op. at 6-7.

Accordingly, based upon review of the relevant evidence in 
this matter, and for the reasons and bases discussed above, 
it is the decision of the Board that new and material 
evidence to warrant reopening the veteran's claim of service 
connection for a lung condition due to exposure to Agent 
Orange has not been submitted.  The law is clear that "the 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).


ORDER

New and material evidence having not been submitted to reopen 
the veteran's claim of service connection for a lung 
disorder, claimed as due to exposure to Agent Orange, 
reopening of that claim is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


